Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Edgar David Olivares,                                         Civ. Action #:

                                       Plaintiff,              Complaint
               -v-

 Los Paisano’s Meat Market Inc., and                           Jury Trial Demanded
 Michael Affronti,

                                      Defendants.

       Plaintiff Edgar David Olivares (“Plaintiff” or “Olivares”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendants Los Paisano’s Meat Market Inc., and Michael

Affronti (collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for such hours
   over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) entitled to an extra hour of pay for each day he worked a spread of hours of more than ten
   (10) hours and (iii) is entitled to maximum liquidated damages and attorneys fees, pursuant
   to the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of



                                                    1
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 2 of 10 PageID #: 2




   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Edgar David Olivares (“Plaintiff” or “Olivares”) is an adult, over eighteen years old,
   who currently resides in Kings County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Los Paisano’s Meat
   Market Inc. (“LPMM”) was a New York for-profit corporation.


9. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Michael Affronti (“Affronti”) who was in charge of
   the operations and management of LPMM.


10. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s



                                                 2
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 3 of 10 PageID #: 3




   employment, among other employment functions and performed such functions as to
   Plaintiff.


11. Upon information and belief, Defendants LPMM and Affronti shared a place of business in
   Kings county, New York at 162 Smith Street Brooklyn, NY 11201, where Plaintiff was
   employed.


12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                               STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the deli/butcher shop business.


14. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated one or more locations and employed 20 or more employees.


15. Plaintiff was employed by Defendants, individually and/or jointly, from in or around 2003 to
   on or about June 27, 2020.


16. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   as a food service worker performing all functions within this capacity.

17. At all times relevant herein, Plaintiff was paid at a rate of about $11.30- $18.09 an hour, at
   separate times during his employment with Defendants.

18. At all times relevant herein, Plaintiff was not paid for all hours worked including overtime
   hours (hours over 40 in a week) – Plaintiff was not paid for about 3-6 hours worked per
   week, for each week during his employment with Defendants – Defendants had a practice
   and requirement of taking Plaintiff’s check and giving him cash for less than the hours
   worked.




                                                  3
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 4 of 10 PageID #: 4




19. The circumstances surrounding Plaintiff’s termination are under investigation and review and
   wrongful termination and other claims may be asserted at a later time or in a separate action.

20. At all times relevant herein, Plaintiff worked about 60-70 or more hours each week for
   Defendants and sometimes more; 10.5 or more hours a day, 6 days a week.


21. A more precise statement of the hours and wages may be made when Plaintiff Olivares
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

22. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

23. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for each day during his employment with Defendants – Plaintiff worked 10.5 or more hours a
   day for each day during his employment with Defendants.

24. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).


25. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)
   required by NYLL 195(3).


26. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


27. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.




                                                 4
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 5 of 10 PageID #: 5




28. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of food materials, and other essential
   supplies for their business.


29. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


30. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


31. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

32. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


33. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


34. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies. See i.e. Veltri v. Building Service 32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir.
   2004); Kim v. Kum Gang, Inc., No. 12 CIV. 6344 MHD, 2015 WL 2222438, at 33–34
   (S.D.N.Y. Mar. 19, 2015).


35. “Plaintiff” as used in this complaint refers to the named Plaintiff.


36. The “present” or the “present time” as used in this complaint refers to the date this complaint



                                                  5
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 6 of 10 PageID #: 6




   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
          FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
37. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 36
   above as if set forth fully and at length herein.


38. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


39. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


40. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


41. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.


                               Relief Demanded
42. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).




                                                  6
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 7 of 10 PageID #: 7




                    AS AND FOR A SECOND CAUSE OF ACTION
         NYLL 650 et Seq. and 12 NYCRR 142, 146, etc. (Unpaid Overtime + SOH)
43. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 41
   above as if set forth fully and at length herein.


44. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


45. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay and 1.5 times the applicable New York State Minimum wage rate for each hour worked
   in excess of forty hours in a work-week, in violation of the New York Minimum Wage Act
   and its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including
   12 NYCRR § 142-2.2.

46. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   each day during the period he was employed by Defendants, but Defendants failed to pay
   Plaintiff an additional hour of pay for each such day in violation of the New York Minimum
   Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-2.4 and 12
   NYCRR § 146-1.6.


                               Relief Demanded
47. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime, spread of hours compensation, prejudgment interest,
   maximum liquidated damages, reasonable attorneys' fees, and costs of the action, pursuant to
   N.Y. Labor L. § 663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198



                                                  7
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 8 of 10 PageID #: 8




48. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 47 above with the same force and effect as if fully set forth at length herein.


49. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


50. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid overtime wages, spread
   of hours wages Plaintiff was entitled to within the time required by NYLL §§ 191, 193 and
   198.

51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

52. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
53. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid overtime, spread of hours wages, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL 195(1)
   and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.




                                                  8
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 9 of 10 PageID #: 9




                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, spread of
   hours wages due under the New York Minimum Wage Act and the Regulations thereunder
   including 12 NYCRR §§ 142-2.2, 2.4, and 12 NYCRR § 146-1.6, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, spread of hours wages, plus maximum liquidated damages, maximum
   recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and
   costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198, and issue an
   injunction directing defendants to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       December 31, 2020



                                                  9
Case 1:20-cv-06375-ARR-RML Document 1 Filed 12/31/20 Page 10 of 10 PageID #: 10




 Respectfully submitted,

 Abdul Hassan Law Group, PLLC

 _/s/ Abdul Hassan________________
 By: Abdul K. Hassan, Esq. (AH6510)
 215-28 Hillside Avenue, Queens Village, NY 11427
 Tel: 718-740-1000 - Fax: 718-740-2000
 E-mail: abdul@abdulhassan.com
 ATTORNEY FOR THE PLAINTIFF




                                            10
